Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Minh Vu Hoang appeals the district court’s order affirming the bankruptcy court’s orders granting the trustee’s turnover motion and denying her motion in limine to exclude certain expert testimony. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hoang v. Rosen, No. 8:12-cv03184-DKC (D.Md. filed Sept. 6, 2013, and filed Oct. 6, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.